

115 HR 6866 IH: To clarify exclusions from the definition of a deposit broker.
U.S. House of Representatives
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6866IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2018Mr. LaHood (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo clarify exclusions from the definition of a deposit broker.
	
 1.Definition of a deposit brokerSection 29(g)(2)(I) of the Federal Deposit Insurance Act (12 U.S.C. 1831f(g)(2)(I)) is amended to read as follows:
			
 (I)an agent or nominee— (i)whose primary purpose is not the placement of funds with depository institutions; or
 (ii)who is— (I)an exclusive agent of—
 (aa)an insurance company; and (bb)an insured depository institution affiliated with such insurance company; and
 (II)is contractually prohibited by agreement with such depository institution from placing funds with any other unaffiliated depository institution and from acting as an agent of any other person with respect to any deposit or deposit account..
		